Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/641893 application originally filed February 25, 2020.
Amended Claims 2-20, filed August 12, 2022, are pending and have been fully considered.  Claim 1 has been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 2006/0100467) hereinafter “Holmes” in view of Wrigley et al. (US 2017/0306253) hereinafter “Wrigley”, Hilbert et al. (US 2017/0183578) hereinafter “Hilbert” and Schulz (US 4,228,023).
Regarding Claims 2, 3, 6 and 17-20
	Holmes discloses in the abstract, "cycloalkane" base oil(s), to cycloalkane-base dielectric liquid(s) made using the cycloalkane base oil(s), to methods of making the cycloalkane base oil(s) and to the cycoalkane-base dielectric liquid(s). 
	Holmes discloses in paragraph 0070, the cycloalkane-base dielectric liquids meet specifications required for a variety of applications, including but not necessarily limited to electrical oils. A preferred use for the cycloalkane-base dielectric liquids is transformer oil(s). 
	Holmes discloses in paragraphs 0005-0007, a cycloalkane-base dielectric liquid comprising: 
cycloalkane base oil comprising a quantity of isoparaffins and from 50 wt. % to 70 wt. % cycloalkanes (i.e. naphthenes) having the formula C.sub.nH.sub.2n wherein n is from 15 to 30, said quantity of isoparaffins being less than 50 wt. % of said cycloalkane base oil (as measured by mass spectroscopy), totaling at least 99 wt% of paraffins and naphthenes; and, 
one or more antigassing agent selected from the group consisting of non-phenolic alkyl substituted or partially saturated aromatic compounds comprising at least one labile hydrogen atom and diaryls, said quantity being effective to reduce the gassing tendency of the dielectric liquid. 
Monoaromatics are present in the amount of 0.97 weight% (see paragraph 0077)
It is to be noted, Holmes fails to provide guidance on the paraffinic to naphthene weight ratio as presently claimed. However, it is known in the art that insulating oils have the claimed weight ratio, as taught by Schulz.  Schulz discloses in column 1 lines 30-67, insulating oils can be obtained from any naphthenic and/or paraffinic origin. By " naphthenic and/or paraffinic oils" we mean to include naturally-derived, or synthetic, stocks containing largely one-ring structures, such as cyclopentane and cyclohexane derivatives, two-ring structures, such as decalin and dicyclohexyl derivatives, three-, four-, and five-membered ring structures, which may be part of the same or different molecule and their mixtures, etc. The paraffinic oils are defined as being largely of highly-branched, non-cyclic, compounds.  Mixtures of naphthenic and paraffinic oils, including mixtures of natural and synthetic oils, can also be used, for example, in weight ratios of about 99:1 to about 1:99.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to that the amount of naphthenes to paraffins in a weight ratio may vary depending upon the amount of naphthenes and paraffins that are present in the insulating oil of Holmes and Schulz.  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Holmes discloses in paragraph 0072, the ASTM physical property requirements for electrical oils include, but are not necessarily limited to:
a color of about 0.5 or less, as measured using Test Method D1500 (incorporated herein by reference); 
a flash point of about 145.degree. C. or greater, as measured using Test Method D92 (incorporated herein by reference); 
an interfacial tension of about 40 dynes/cm or more at 25.degree. C., as measured using Test Method D971 (incorporated herein by reference); 
a pour point of about -40.degree. C. or less, as measured using Test Method D92 (incorporated herein by reference); 
a relative density of 0.91 or less, according to Test Method D 1298 (incorporated herein by reference); 
specific gravity is in the amount of 0.86 (see paragraph 0076);
a visual examination of clear and bright, according to Test Method D1524 (incorporated herein by reference); and,
a viscosity of about 76 cSt or less at 0.degree. C., about 12.0 cSt or less at 40.degree. C., and from about 3.0 cSt or less at 100.degree. C., as measured by Test Method D445 (incorporated herein by reference). 
 	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, Holmes fails to disclose the ASTM physical property requirement of the viscosity index of the insulating oil.
However, it is known in the art that insulating oils comprising a base oil has a viscosity index of at least 80, boiling point and distillation range, as taught by Hilbert.  
Hilbert discloses in the abstract, an electrical insulating oil composition comprising various base stocks. 
Hilbert discloses in paragraph 0024, for production of Group I base stocks, a deasphalted oil can be hydroprocessed (hydrotreated and/or hydrocracked) under conditions sufficient to achieve a desired viscosity index increase for resulting base stock products.  Hilbert discloses in paragraph 0033, Group I base stocks or base oils are defined as base stocks with less than 90 wt % saturated molecules and/or at least 0.03 wt % sulfur content. Group I base stocks also have a viscosity index (VI) of at least 80 but less than 120. Group II base stocks or base oils contain at least 90 wt % saturated molecules and less than 0.03 wt % sulfur. Group II base stocks also have a viscosity index of at least 80 but less than 120. Group III base stocks or base oils contain at least 90 wt % saturated molecules and less than 0.03 wt % sulfur, with a viscosity index of at least 120.  Hilbert discloses in paragraph 0037, a naphtha boiling range fraction corresponds to a fraction having a boiling range from about 36.degree. C. (122.degree. F.) to about 193.degree. C. (375.degree. F.) to about 370.degree. C. (.about.700.degree. F.). Thus, naphtha fuel product fractions can have initial boiling points (or alternatively T5 boiling points) of at least about 36.degree. C. and final boiling points (or alternatively T95 boiling points) of about 193.degree. C., or less.  When determining a boiling point or a boiling range for a feed or product fraction, an appropriate ASTM test method can be used, such as the procedures described in ASTM D2887, D2892, and/or D86.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the base oil properties of Hilbert, which overlap the base oil properties of Holmes, would encompass a viscosity index of greater than 130 due to both Hilbert and Holmes disclose hydroisomerizing the base oil in order to produce effective amounts of paraffins and aromatics.
It is to be noted, Holmes discloses monoaromatics may be present in an amount of less than 1 wt% but fails to specifically teach the total amount of aromatics is less than 1wt%.
However, it is known in the art to optimize the amount of naphthenes, aromatics and isoparaffins in a distillate composition, as taught by Wrigley.
Wrigley discloses in paragraph 0006, it has been found that naphthene-containing distillate compositions produced during hydroprocessing (hydrocracking) of petroleum feeds can have desirable combinations of physical, chemical and performance properties and such naphthene-containing distillate compositions can be blended with various refinery streams to produce finished products (e.g., diesel fuel) that meet appropriate standards. Further, such naphthene-containing distillate compositions may be used as a finished fuel product (e.g., diesel fuel) in neat form as well. 
Wrigley discloses in paragraph 0007, in some aspects, embodiments can provide a distillate composition comprising: naphthenes in an amount of at least about 50 wt %; aromatics in an amount less than about 1.5 wt %; and isoparaffins in an amount of about 5.0 wt % to about 50 wt %. 
Therefore, through the teachings of Wrigley and Holmes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to optimize the amount of naphthenes, aromatics and isoparaffins depending upon the feeds the particular hydroprocessing conditions.  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding Claims 4 and 12
	Holmes discloses in paragraph 0072, the ASTM physical property requirements for electrical oils include, but are not necessarily limited to:
a color of about 0.5 or less, as measured using Test Method D1500 (incorporated herein by reference); 
a flash point of about 145.degree. C. or greater, as measured using Test Method D92 (incorporated herein by reference); 
an interfacial tension of about 40 dynes/cm or more at 25.degree. C., as measured using Test Method D971 (incorporated herein by reference); 
a pour point of about -40.degree. C. or less, as measured using Test Method D92 (incorporated herein by reference); 
a relative density of 0.91 or less, according to Test Method D 1298 (incorporated herein by reference); 
a visual examination of clear and bright, according to Test Method D1524 (incorporated herein by reference); and,
a viscosity of about 76 cSt or less at 0.degree. C., about 12.0 cSt or less at 40.degree. C., and from about 3.0 cSt or less at 100.degree. C., as measured by Test Method D445 (incorporated herein by reference). 
 	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 5
	Holmes discloses in paragraph 0023, in order to produce cycloalkane base oil, aromatic vacuum gas oil is subjected to hydroprocessing conditions including hydrotreating. 
Regarding Claims 10, 13 and 15
	Holmes discloses in paragraphs 0005-0007, a cycloalkane-base dielectric liquid comprising: 
cycloalkane base oil comprising a quantity of isoparaffins and from 50 wt. % to 70 wt. % cycloalkanes (i.e. naphthenes) having the formula C.sub.nH.sub.2n wherein n is from 15 to 30, said quantity of isoparaffins being less than 50 wt. % of said cycloalkane base oil (as measured by mass spectroscopy), totaling at least 99 wt% of paraffins and naphthenes; and, 
one or more antigassing agent selected from the group consisting of non-phenolic alkyl substituted or partially saturated aromatic compounds comprising at least one labile hydrogen atom and diaryls, said quantity being effective to reduce the gassing tendency of the dielectric liquid. 
Holmes additionally teaches in paragraph 0065, antioxidant (described above) also is added the cycloalkane base oil to improve oxidation stability of the cycloalkane-base dielectric liquid, thereby minimizing the development of oil sludge and acidity during storage, processing, and service. Minimizing oxidation minimizes electrical conduction and metal corrosion, maximizes system life, maximizes electrical breakdown strength, and ensures satisfactory heat transfer.  Holmes discloses in paragraph 0068, substantially any antioxidant accepted for use in the particular type of dielectric fluid is suitable. Preferred antioxidants for use in electrical oils are hindered phenols, cinnamate type phenolic esters, and alkylated diphenylamines. More preferred antioxidants, particularly for use in transformer oils, are selected from the group consisting of 2,6-ditertiary-butyl para-cresol, 2,6-ditertiary butylphenol, and combinations thereof. A most preferred antioxidant is a combination of 2,6-ditertiary-butyl para-cresol and 2,6-ditertiary butylphenol. 
Regarding Claim 7
	Holmes discloses in paragraph 0055, gassing tendency is reduced by adding one or more anti-gassing agent(s). Preferably, the anti-gassing agent(s) reduce the gassing tendency of the dielectric liquid to 0 µL/min. or less, according to ASTM Test Method D2300. 
Regarding Claims 8, 9 and 14
	Holmes discloses in paragraph 0061, examples of suitable anti-gassing agents include, but are not necessarily limited to diaryls, dihydrophenanthrene, phenyl ortho xylyl ethane, alkylated benzenes, including diethylbenzenes, tetrahydro-5-(1-phenylethyl)-naphthalene, acenaphthene, tetrahydro-naphthalene, alkylated tetrahydronaphthalenes, and tetrahydroquinoline. 
	Holmes discloses in paragraph 0062, the one or more anti-gassing agent(s) are added to the cycloalkane-base oil in an amount of about 5 wt. % or less, based on the volume of the base oil. 
Regarding Claim 11
	Holmes discloses in paragraph 0069, a quantity of one or more pour point depressants may be added to the cycloalkane base oil to depress the pour point of the product to about -30°C or less. A variety of pour point depressants may be used. Suitable pour depressants include, but are not necessarily limited to pour point depressants based on polymethacrylate chemicals. If pour point depressant(s) are added, the quantity of pour point depressant typically is from about 0.01 wt % to about 0.2 wt % based on the weight of the cycloalkane base oil. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 2006/0100467) hereinafter “Holmes” in view of Wrigley et al. (US 2007/0306253), Hilbert et al. (US 2017/0183578) hereinafter “Hilbert” and Schulz (US 4,228,023) and further in view of Arickx et al. (US 2009/0001330) hereinafter “Arickx”.
Regarding Claim 16
Holmes modified by Hilbert and Schulz discloses the transformer oil basestock of claim 1 of the present invention, as cited above, but fails to further teach the pour point depressant of claim 16 of the present invention.
	However, it is known in the art to add an alkylated polystyrene pour point depressant present in an electric oil, as taught by Arickx.
	Arick discloses in paragraph 0070, the electrical insulating oil composition further comprises from 0.10 to 5.0 wt. % of a pour point depressant capable of lowering the pour point to below the lowest temperature expected for the climate in which the electrical insulating oil is to be used. This would normally be a temperature of -30.degree. C. to -40.degree. C. In one embodiment, the pour point depressant is an alkylated polystyrene. Other illustrative pour point depressants include esters of maleic anhydride-styrene copolymers, polymethacrylates, polyacrylates, polyacrylamides, condensation products of haloparaffin waxes and aromatic compounds, vinyl carboxylate polymers, and terpolymers of dialkylfumarates, vinyl esters of fatty acids, ethylene-vinyl acetate copolymers, alkyl phenol formaldehyde condensation resins, alkyl vinyl ethers, olefin copolymers, fumeric acid esters, polymethacrylate chemicals such as Acryloid.TM. 155C made by RohMax, and mixtures thereof. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add various additives, including a pour point depressant, in order to produce an efficient transformer base oil, as taught by both Holmes and Arickx.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-20 have been considered but are moot because the new ground of rejection does not rely on the newly applied combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771